Title: From Thomas Jefferson to John Hollins, 12 December 1804
From: Jefferson, Thomas
To: Hollins, John


                  
                     Dear Sir 
                     
                     Washington Dec. 12. 04
                  
                  I recieved last night your favor of the day before & this morning I obtained the Speaker’s order for reserving the desk of the H. of R. for mr Glendy on Sunday next, where many of us will be glad to see him. should he arrive here before half after three on Saturday I will expect him to dine with me, as well as yourself if you accompany him. Govr. Bowdoin accepts his appointment, but is too unwell to come on here for some time. mr Irving his nephew is appointed his secretary of legation. as he has been the agent at London on all the business before that board of Commrs. detailed communications from you to him would probably be better understood by him than by his principal. as he has been much in the large cities of the middle states I presume you know him. accept my friendly salutations for yourself & mr Glendy & assurances of great esteem.
                  
                     Th: Jefferson 
                     
                  
               